Per Curiam.

There is no evidence whatever that the plain- , . tins below were 'employed by the defendant to prosecute the suit, in which the bill of costs, for which this suit was brought, arose, ft js hardly to be presumed, that the suit was commenced and. Jr, prosecuted without his directions, but some evidence ought to have been offered to the jury, to authorize them to draw such a conclusion. Although it might be difficult, and, perhaps, impossiftje jn most cases, to prove the original employment, yet some, recognition of the attorney m the progress ot a suit, may easily be shown, and without some such proof, it would be unjust, and a dangerous precedent, to make a party liable for costs. The verdict of the jury is unsupported by any evidence, and the judgment must be reversed.
Judgment reversed.